NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

JOSEPH C. SISNEROS,                              No. 15-56331

                 Plaintiff-Appellant,            D.C. No. 3:14-cv-00891-GPC-
                                                 RBB
  v.

BROWN, Sergeant at RJ Donovan Facility;          MEMORANDUM*
et al.,

                 Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Southern District of California
                    Gonzalo P. Curiel, District Judge, Presiding

                             Submitted April 11, 2017**

Before:      GOULD, CLIFTON, and HURWITZ, Circuit Judges.

       California state prisoner Joseph C. Sisneros appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his safety. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a district court’s summary judgment for failure to exhaust

       *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
administrative remedies. Williams v. Paramo, 775 F.3d 1182, 1191 (9th Cir.

2015). We affirm.

      The district court properly granted summary judgment because Sisneros

failed to raise a genuine dispute of material fact as to whether he properly

exhausted all steps of the grievance process, or whether administrative remedies

were effectively unavailable to him. See Woodford v. Ngo, 548 U.S. 81, 90 (2006)

(“Proper exhaustion [of administrative remedies] demands compliance with an

agency’s deadlines and other critical procedural rules[.]”); Sapp v. Kimbrell, 623

F.3d 813, 823-24, 826-27 (9th Cir. 2010) (describing limited circumstances where

improper screening renders administrative remedies unavailable or where

administrative remedies might otherwise be unavailable).

      The district court did not abuse its discretion by denying Sisneros’ discovery

motions because Sisneros did not show that he suffered any prejudice as a result of

the denial. See Hallett v. Morgan, 296 F.3d 732, 751 (9th Cir. 2002) (standard of

review and actual prejudice requirement).

      We reject as unsupported by the record Sisneros’ contentions regarding the

district court’s alleged failure to appoint counsel because the record shows that

Sisneros did not properly move for appointment of counsel.

                                          2                                    15-56331
AFFIRMED.




            3   15-56331